Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 1 of 20

C .UNITED STATES DISTRICT COURTHOUSE FOR THE
SOUTHERN DISTRICT OF NEW YORK CIVIL COURTS

 

KEITH S.MORRIS, COMPLAINT FOR PRICE &
Plaintiff, DAMAGES
-Against-

Pres. DONALD J. TRUMP; A.L.J. ROXANNE FULLER; wot
A.G., WILLIAM BARR; COMM. ANDREW SAUL OF SOCIAL a
SECURITY; NANCY BERRYHILL , DEP.COMM. OF SOCIAL
SECURITY; and UNITED STATES OF AMERICA (GOV ).;
As wellas , LORELE! SALAS ; COMM. OF DCA ; ALLISON
JOHNSON , DEPARTMENT OF CONSUMER AFFAIRS, ;
TRACIE L. COVEY ; ED. of UNEMPLOYMENT INSURANCE
APPEALS BOARD NYS ; GERALDINE A. REILLY , CHAIR on
WOMAN (NYS UIAB ) ; DEPARTMENT OF LABOR ; SECRETARY my
OF STATE (N.Y.}, MIKE POMPEO ;; STEVEN MNUCHIN; REX TILLERSON ; OFFICE OF ~
TEMPORARY DISABILITY ASSISTANCE ( OTDA) , ALEXANDER ACOSTA, D.O.L.

SECRETARY , et-al .

  

Defendants.

 

VENUE

JURISDICTION

12 usc 1811; 12 usc 1787 (k)(3); 119 Stat 3605; 42 USC sect.1983; 1981;and 2000e; 28 USC
Section 1343;1331;1333; 46 USC sect. 121;15 USC sect. 77(e)(b)(2); 28 USC sect.2462; Public
Health Law section 74 (a); 28 USC sect. 1441 ; 35 USC section 154 (a); 35 USC section 271 (a)
Model Penal Code section 242 .

1. Plaintiff, KEITH MORRIS, is suing the above defendants in their official capacity , as well as,
Each officer in their individual capacity. Plaintiff is suing under U.S. Section 1983 a Civil Rights
Law passed by congress that provides a legai remedy for consumers who have been deprived
Of Their Constitutional & Statutory rights, under color of State iaw.

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 2 of 20

2.Defendants demonstrated conduct violated clearly established Constitutional & Statutory
Rights of plaintiff to wit, it's clearly established that administrative law judges, are justice of the
Peace, and required by section 36-19-24, N.M.S.A.1953, to make monthly remittance of all fines
& Costs imposed & forfeitures collected in regards of MS.ROXANNE FULLER ; and Ms.
OLUWATO AKINROLABU , May 20th,2019, and November 5th & 25th,2020, 9:30 am, by way
Of phone.

3.Defendants, ROXANNE FULLER, in failing to make the monthly maintenance fee intentionally
Chose to commit a known breach of duty & the debt created was result of Ms.Fuller’s
Defalcation, and the proximate & deliberate cause of the within action. Defendants shared a
Partnership with the hearing officer , which creates a conflict of interest adverse to defendants.

4, Plaintiff requests this Court award the plaintiff nominal damages of the rights & interest here,
So violated in the amount of one dollar.

5. Plaintiff allege facts that defendants OLUWATO, FULLER as representative agents of the
United States Government and accord with the Act , Fiduciary capacity can betray their duties
With entire success, despite the commission for the purchase or sale of judgment rendered on
May 20th,2019, and November 25th,2020 ( phone-calt }, and in violation of the antitrust act.

6. Andrew Saul & Nancy Berryhill failed to afford the plaintiff access to the Court's by failing to
Afford plaintiff an enforceable remedy by law without delay, Failing to give plaintiff notice of
Concealed dangers hidden in plain sight, and defendant's absence an unexplained reasons for
Not being present and seen as a casual connection between the administrative law judge &
Defendants Saul & Berryhill. American institutions ought to be built from truth & trust for all.

7. Defendants acts or omissions depict a painted picture & implies that at present the plaintiff is
insured & protected as a consumer, and survivor of defendant's deceptive unfair trade practices
That flies uncheck; to wit: “ public policy dictates to Citizens shall not be subject to unlawful
Detention, or arrest of property possession against public policy, which is subjecting individual
Plaintiffs to explosive units within the unfit conditions of the unsafe vocational hearing, which is
Unaveoidable because defendants failure to place a claimant / plaintiff on notice of the within
Concealed traps within piainsight of the premise utilized for the theft of a plaintiff's personal
Belongings for the enrichment of defendants; however, the exclusion of plaintiff at expense of the
Plaintiff , but the benefit of defendant's, despite, defendant's as affluent management officials
Knew or should have known that officials in such vicarious positions as the within, officials
Needed to be properly train, as weil as, preventive safety practices, such as rules & instruction
Manuals, and procedural requisites.

8. Plaintiff were not given no instructions on how to challenge defendant's conduct with regard to
Individuals Berryhill & Sau! conduct in viclation of Article iii of the federal Constitution; however,
Plaintiff reallege the wrongful Fourth Amendment violation of the unlawful withholding of the

 

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 3 of 20

Plaintiff's disability benefits, unemployment insurance transition benefits, representation fees,
Costs of completion, cost of substitute goods & the original contract price. U.C.C. section 2-712.

9, Plaintiff is not precluded from subsequently filing the within claim for damages on the grounds
That Justice Roxanne Fuller & Oluwato didn’t have the power to award relief sought by this
Plaintiff, moreover, plaintiff requests that this court appoint special conversion enforcement
Agents to address the illegal conversion of personal property while on the premises is a failure
To practice safety measures.

10. Plaintiff clearly reserved the plaintiff's right to review an adverse audit by either Nancy
Berryhill , or defendant Andrew Saul concerning business financial reports which are relevant &
Pertinent to the execution of claim, the director’s clearly was given notice when plaintiff had
Produced the requisite disabled report of doctor Mc Nir.Which were deliberately ignored , or
Intentionally overlooked by the hearing officer, acting under color of law of United States. Plaintiff
Has exhausted all in house remedies available or afforded the plaintif, after defendants breach.

41. Defendant's conduct & actions of delay is directed at frustrating the plaintiff , aggravating the
Plaintiff, and humifiating the plaintiff in any way to disregard the plaintiff's established right to be
Heard by jury trial & set his own price for his time, intelligence, and labor.

12. Plaintiff seek loss earnings resulting in defendant's disenfranchisement resulting from the
Defendants, or their agents for the improper denial & renewal of the plaintiffs New York State
Towing licenses ( NOT FINISHED ) not fin... %$#@*&

13. Plaintiff herein request the relevancy of the par value of the stock being sold or purchased
With the Federal Securities law of 1930's which required disclosure of financial information of a
Corporation to a potential investor; if not, it leaves room for social security to scam individual
Claimants by offering goods for less than full lawful recovery. Plaintiff requests this fact be
Considered rendering judgement.

14. Plaintiff states that he is allowed interest from the day defendants withheid payment of
Disability Benefits because of the shared contract between plaintiff & the defendants, which
Defendants breached , and failed to protect the plaintiff from a known harm that the defendants
Were completely aware of by the design of the defendants platform on which defendants
Distributed goods & the way upon which they were delivered on the defendant's premises,
Which subverts insurance & proper coverage for damages through improper licences &

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 4 of 20

Certificates of occupancy , Department of Buildings management office & control. U.C.C.
Section 2-714 / 715.1

15. Defendants co-conspirators, principal's , and known agents could have retreated ,rather
Than, employ the self defense, and injure the plaintiff. Defendants employed cheating, and
Trickery as a tool to unlawfully obtain possession , and a advantage of plaintiff retirement plan
Benefits, which is not recognized by the defendants reckless disregard for the plaintiff's rights,
Which are protected as a consumer because plaintiff do not enjoy an arms length bargaining
Position with Respect to the businessmen with whom they deal, therefore shouldn't be restricted
By flawed Legal rules for damages & recovery of damages.

16. Plaintiff requested the amount of 18,000.00 representation fees & labor for the plaintiff's time
& Energy invested in the research for the quintessence of truth within the matter at hand. Plaintiff
Had to effect three within appeals at the rate of 6,000.00 each appeal, not to exclude per stirpes.

17. Plaintiff stockholder voting rights include controlling interests, public & private interests, on
Corporate , administrative procedures & policy changes federal & state laws (NOT FINISHED )

18. Defendants practice of illegally poll taxing the plaintiff for voicing his right to be heard not
Only discriminate against the plaintiff in violation of the Fourteenth Amendment to the U.S. Const
But also hinders the plaintiff from executing this claim because plaintiff can’t afford commission
Fees for the specific performance of defendants rendering a decision advantageous to the
Defendants own culpable conduct , as well as, discriminate against a certain class of individuals
From which the plaintiff has been accustomed to being associated with in the past, to wit: the
identity of ex-convicts / felons, or people that has been incarcerated for which the plaintiff is
Being capitated at a fix amount because plaintiff has been projected as a untrustworthy person
On the Record by the defendants from plaintiffs criminal past.

19. Defendants Nancy Berryhill & Andrew Saut knew about the devised system which plaintiff
Had no way of avoiding, except , not to conform to the prerequisites of vocational hearing
Invitations by failing to show; however, plaintiff were threatened , not to show is incentive for
Denying the plaintiffs claim, so plaintiff was forced to attend, with the threat of being denied
Benefits for relief of struggling to survive.

20. Defendants and their principal agents devised & practice a scheme built upon intellect , and
Capitalizing on the unintelligence of the individuats that such purchasing agents come into
contact With , such as, using descriptions the plaintiff wouldn't understand, as weil as, not

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 5 of 20

Providing explicit & unambiguous explanations , and misleading on the plaintiff's strategy to
Defend the plaintiff's complaint.

21. The unlawful confiscation of the plaintiff property on the 20th day of may 2019 for the second
Time denying the plaintiff relief in this matter was not only offensive, but assault & battery with
The willful intention to cause plaintiff harm, which is why the plaintiff is before this Court now.

22, On the 13th day of January 2020, plaintiff received a call from Social Security (203)
706-1993; then on the 14th day of January 2020, the plaintiff received another phone call from
Marsh McLennon ( Risk Strategy insurance company )at approximately 1:30 pm, and 16 days
Later plaintiff received another call on the 30th day of January 2020, then on the 6th day of
March 2020, plaintiff received a call from pasadena realty ( Real estate company ).

23. Moreover , Plaintiff felt threatened that individual security firms were contacting plaintiff
Directly, and plaintiff hardiy knew or shopped with individual defendants, yet alone, voluntarily
gave his Contact information , which were probably targeted by the more elaborate broker firms,
Or Insurance houses because of the context of plaintiffs complaint, and the shared risk of
Defendants & big insurance houses that have the authority as acting under color of state law.

24. Then on the 7th of November 2019, at 11:00 am someone presumed to be KYLE WILLIAMS
Special drug enforcement ( Federal agents ); shield number # US25493; and phone no.# listed
As (915) 320-0120 ext.205 ; accompanied by federal agent WALTER SCOTT, Shield No.# listed
As US11910; and three other individuals describe as Department of Homeland Security ; and
Chief Social Security officer, as well as, officer CK231462; Piaintiff received a second call at
2:18 pm the same day; whereas, plaintiff spoke with individual agents in regards to 20 pounds of
Control substance cocaine, and told ,a stolen car , to wit : corolla toyota ( 2013 ) Plate No.# Tx.
7334; located at 5731 Chromo drive, El Paso , Texas 79912. Moreover , Plaintiffs were accused
By theses officers of smuggling 200,000.00 dollars from Columbia to Texas.

25. Plaintiff automatically assumed that this was in retaliation for plaintiffs litigation concerning
The within usury complaint concerning the plaintiff's retirement plan benefits, as well as , Social
Security benefits.

26. The Seventh Amendment to the United States Constitution guarantees the plaintiff's right to
Trial by Jury in any civil case before a Federal Court, if the amount exceeds 20.00. Here , the
Initial claims were approximately 1,200.00 dollars/month ; however, plaintiff requests this court
Settle the disputes for a Nominal fee $ 100.00 dollar.

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 6 of 20

27. Defendants failure to disclose the number of tons burden a ship or vessel wil carry, as
Estimated by the official measurement & computation prescribed by public authority defendants
Failure to disciose this information is arbitrary & capricious; whereas, it discriminate & prejudice
The plaintiff an opportunity to prove the element of each crime that defendants committed.

28, President Trump publicly denounced the Consumer Finance Protection Bureau, which Coin-
Cidental is the place of enforcing plaintiff's claimed rights, which Mr. Trump policy & procedures,
Customs , administrative rules & regulations violate plaintiff's liberty interest, property & peace
Of mind.

29. President Trump's conduct implies that the Consumer Financial Protection Bureau is only a
Smoke screen of fluffy clouds, and enforcement is not possible because the agency is tainted ,
And dead, such as , a tombstone ad. This was a stunt, public announcement concerning such
Agency products of liability, for which the threat to dismantle were uttered .

30. Ex.President. Trump specifically stated on national T-V. “ there’s an invisible being trying to
Attack our democracy “ ; he was talking about his silver bullet pointed directly at the lawmakers
Of congress, which them intentions were carried out, well that threat were acted out on Jan. 6th
2021, Not only were this coincidental , but the firing of Richard Cordaray ( CFPB ) director, had
Signified the actual assault that we the people learned to be an attack on our very own
Lawmakers , and an act to overrun the government , and be totally immune from prosecution
Because he’s the “ BOSS “. and shielded from accountability .

31. Defendant’s Trump; Saul ; and Berryhill played a role in impounding plaintiff's benefits
Because of the defective goods which should have been given to the plaintiff upon the
Submission of the plaintiffs application for benefits in or about sometime of June 2017.

32. Defendant Trump threatening the plaintiff through mere agents, or principals acting in concert
With defendant Trump to fabricate charges against the plaintiff in order to settle this case would
Be acting unethical in a professional capacity, and subverting the criminal process, and deter
Plaintiff from his legal rights, and diminish the public trust & confidence in the legal system
Because it's been abused by defendants consecutively.

33. Plaintiff is not certified by the law to conduct substantive legal tasks required for the
Continuity & execution of this case without supervision of an attorney at law appointed by this
Court for the effective and unhampered delay of completion .Pennsylvania Bar Assn.formal
Opinion # 98-75, 1998 WL 988168 . NYCRR section 1200.36 ( Mc Kinney’s 2000 ) .

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 7 of 20

34. Plaintiff pursues defendants criminal liability because there appears to be explicit factual
Evidence directed at the defendants “ improper intent “ and abuse of civil process. Arising from
The same nucleus of facts; plaintiff re-allege the factual statement that requiring evidence of
improper intent before finding a violation of the rule of vocational hearings reduces the misuse
Of the disciplinary process by unscrupulous defendants seeking an tactical advantage over
wary plaintiffs like the within claimant .

35. Defendants acting in concert with principle agents aggravated plaintiff pursuant to section
240.30 penal code 1 (a)(b)(3)( 4}; 530.11 ; 240.25 by way of calling plaintiff house to induce fear .

36. Failure of public officers Saul ; Berryhill acting under color of law & responsible for carrying
Out the payments or approval of payments, as well as , due care regarding the plaintiff's
Physical handicap failed to provide plaintiff with the bare minimum of a sitting chair during the
Entire hearing, and didn't consider offering the plaintiff to have a seat, despite, there were
Nowhere to seat except the magistrate’s chair & the stenographer's seat .

37. Although quarantine is distinct from plaintiffs dower in regards to possession of benefits ;
Quarantine is an incident of dower . Plaintiff right to cause of action can't be alienated nor the
Plaintiff's interest . Statutes conferring the right of dower are substitutes for the common law
Right of quarantine .

38. Plaintiff requests the exigency of this Court Immediate intervention because plaintiff is
Without means of income to survive or pay bills , to wit: student loan ; car insurance ; phone;
Rent, as well as , parking tickets. Therefore, plaintiff needs his benefits immediately & without
Unnecessary delay, which defendants designs & conduct make clear from their demonstrated
Conduct and actions .

39. Plaintiff detrimental reliance upon the hearing officer to protect plaintiff's interests throughout
The trial hearing process is well established under the due process of law pertaining to the
Records that are owned, by each principle agents, acting on behalf of the within defendants,
And dispose or lose such contents , violates the First Amendment , because plaintiff was not
Entitied to recover monetary damages absent a showing of actual malice .

40. Plaintiff requests this Courts speciai consideration concerning defendant's disclaimer of
Liability ; Therefore, the existing parent company of Social Security Administration should be
Held responsible for their subsidy company’s lack of control over their tenants . Which is an

 

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 8 of 20

Actionable offense against defendants insurance carriers, which were not disclosed &
Considered as destroyed evidence by defendants or their principal agenis.

41. Defendant's conduct pertaining to individual defendant Andrew Saul; Pres,Donald J. Trump;
And Nancy A. Berryhill whom in their capacity as president, commissioners’ knew or should
Have known that, rebating is a form of price discrimination practice , which is unfair, and if
Proven by plaintiff is actionable , and the amount of damages $ 200,100,000.00 for the act of
splitting insurance risks with co-conspirators who are principal agents for the defense.

Model Act.

42. Plaintiff state & alleges that hearing officer Roxanne Fuller acting in concert with Nancy
Berryhill, and Andrew Saul induced the sale of security benefits of the plaintiff to a known
Creditor for the purpose of inflicting severe financial harm to plaintiff for overdraft fees, late fees,
insurance premiums,etc.. However, all directed at injuring the plaintiffs credit score, or
Defaulting on a loan. :

43. Defendants conduct were designed intentionally to cheat, subvert the Security Exchange
Commission restrictions by private placement orders , as well as , direct placement orders ;
These sophisticated tactics are utilized by the within defendants and their principal agents to
Undermine the market vafue, by replacing market value with defendants personal negotiations,
Which violates the sherman act; clayton act; and unfair deceptive trade practice act. Actionable.

44. The probability of a jury finding the within defendants guilty for direct property exposure is
Highly likely being that defendants demonstrated actions & conduct pivots the delay &
Desiruction of evidence, specifically , the recorded record , via commission administrative
Hearings. By way of defendant's personally contracting with private contractors, which hold
Hearings & license to do so . Acting under color of law

45. For the purpose of deliberately seeking an advantage of the plaintiff , defendants withheld
Relevant incriminating evidence during the discovery stage, which would have help the plaintiff
Validating the facts from the plaintiffs perspective, and would have conveyed a totally different
Outcome for the plaintiff , and would not be so confusing in the determinations, which seems to
Leave a claimant speculating as to what's going on in the prosecution of the plaintiff's complaint .
To wit : The requested Brady & Brady Alerts for the within defendants per se & per quod which
On allegations of false statements may be actionable on a claim for special damages.

46. Issuance of social security administration obligation bonds violate the equal protection of the
Fourteenth Amendment, article Xl, section 18 by incurring liability exceeding the 2020 year with

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 9 of 20

Out the 2/3 needed to do so, By according some votes greater effect than others dijute voting
Power, and the election to remedy relief in the complaint by choice of plaintiff.

47. Defendants named above committed fraud upon the Court by their ignorance & blind eye of
The truths of reality, in real time at 26 federal plaza where defendants acting in concert with
Principal agents soficited the plaintiff for personal property & interests that the defendants them-
Selves know are unjust to plaintiff, and suits to benefit the defendants, withaut regard for plaintiff
Interests such as social security benefits.

48, Defendant Trump pressured the plaintiff through his aggressive policies which stripped the
Plaintiff of certain privacy rights & interests without plaintiffs consent including copyrights for
The plaintiff work product, and the fitigation goods of the plaintiff which are protected.

49. Ex.pres. Donald J. Trump had the power & authority to change the policies that inflicted
Harm to plaintiff, despite the fact that defendant ttump was made aware through communication
Of grievances & litigation regarding the nondisclosure of public information which is not to be
Kept secret concerning public interests.

50. Plaintiff bring this petition for damages resulting in 60:(b) ; two different ouicomes from the
Factual evidence, and with this Court's instruction the confusion could be ironed out, moving
Plaintiff forward in life & closer to the truth in this matter resoived without notice, or the plaintiff's
Permission / consent for the unauthorized settlement in agreement with the plaintiff . Which in
Fact, requires this Court to reverse / modify / and reopen previous judgments in accord with
Unauthorized settlement & Fed Law. Defendants express conduct implies a hijacking of the
Plaintiff's bullet-points concept for the defendants enrichment, in disregard of the plaintiff's ideas
And contributions to the change of laws.

51. Plaintiff requested that the Court hold defendants in contempt of Court & modify defendants
Purchase sale of record on May 20th, 2019, for the conflicting interest that Andrew Saul, Comm.
Of Social Security Administration; as well as, Nancy Berryhill, Ex.Comm of S.S.A. aided &
Abetted ; as well as, acting in concert to forfeit the plaintiffs cause of action in manner not
Permitted by federal law , to wit : settling the plaintiffs claim without the plaintiffs permission
Violated the plaintiffs due process of law .

52. Plaintiff request that this Court take into consideration covid-19 pandemic for any delay that
Would have cause the plaintiff to over extend the one year rule considering the extra-ordinary
Circumstances of the covid pandemic, which shut down everything including the United States
Court, with that in mind, plaintiff is within the one year statute of limitations to introduce plaintiffs
Claim for slander of title.

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 10 of 20

53. Defendants conspiring together with other principal agents in their scheme plotted to cheat
Plaintiff of fair market value , by way of, interfering with dominion over the plaintiff's Property,
And claiming plaintiff's personat property as their { defendants ) own, as a result of the
Defendants ( Trump; Saul ; and Berryhill ) conduct, plaintiff has suffer loss of income & the sale
Of a potential buyer for the within defective goods that defendants named above were all
Cospiring to cast doubt on ownership of title in a plot to cheat plaintiff out of what rightfully
Belongs to plaintiff, and maliciously discourage potential buyers interested in the plaintiff's work
Product.

54. On the 25th day of November,2020, Defendants conspired with the Department of Labor to
Purchase the sale & recordings of the plaintiffs work products causing special damages to the
Plaintiff for preventing the purchase & sale of this replacement value , on an interest of value not
Circulated yet, but is the product & contribution of piaintiffs work product.

55. Plaintiff petition this Court to find defendants liable for slander of title by falsely declaring ones
Mind to injury of this plaintiff is actionable, the concealed fraud demonstrated & carried out , by
The defendants & their agents is admitted by the demurrer. They defendants named above did
Not file an answer denying the charge of concealed fraud & damage to plaintiff's reputation
Through libel & slander (NOT FINISHED )

56. Plaintiff damages are the resulting implications of the law & its operation, and that trust from
The nature of plaintiff & defendants transaction that should plaintiff work and pay taxes, ( state
Policy )the intent of the bargain agreed for were, should plaintiff get injured or disabled, the
Plaintiff would be compensated with disability benefits, which also , entitles plaintiff to the
Temporary transfer assistance to unemployment assistance that plaintiff never received,
Pandemic assistance, and plaintiffs monthly benefits, which is being withheld because of the
Distribution defect on the plaintiffs property, as a result of the defendants defective products, to
Wit : Social Security benefits.

57. Defendant's conduct has a negative impact on the criminal justice system because its
Seeks to conceal pivotal & relevant incriminating evidence that would otherwise have a gross
Negligence effect, as opposed to a negligence effect. Here the defendant's conduct implies , or
Seems to imply the unethical practice of provisions; such as, plaintiff may not say nothing bad
About the within defendants (no different than a gag order ) , not excluding the public information
& The media press., which intentionally & deliberately interfere with the plaintiff's First
Amendment right ( Defamation / slander of title / libel ).

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 11 of 20

58. Not only is defendants cheaters , kars , & thieves by taking advantage of individual claimants
That do not know , unintelligent , poor , and unrepresented via council , but defendants utilize
Ingenuity , which had plaintiff forward defendanis a notice , which frankly , wasn’t their business
But for furthering the defendants plott to be abreast of the within litigation in order to destroy
Pivotal evidence of defendant's guilt .

59. It’s the plaintiffs belief that purpose of settling this case in absence of the plaintiff's is to
Exclude , or discourage individual claimants in the same boat as Mr. Morris , seeking an
Attorney with the ability & resources to be effective before this Court, not a lay person with only
The basic academic diploma in liberal arts, not the legal arena where resistance is futile to the
Lay plaintiff .

60. The secret settlement conditions place restrictions on the plaintiffs right io share such
Contents with similar claimants in violation of Rule 5.6 ; California Civil Code section 1542 .
Especially , when there’s a public policy / interest involved .

61. Plaintiff hope that defendants refrain from using objectionable language, which is offensive &
Unethical . Rule 8.4 (a); 3.4 (f) . November 25th, 2020 ; and May 20th,2019 defendants & their
Principal co-conspirators had a duty to protect the interests of the incompetent plaintiff, which
Ms. Fuller failed to do so by demonstrating supervision .

62. The named defendants acting in concert with others, which can’t be identified at present
Because of the defendants dekberate and reckless disregard for public record discovery, which
Defendants pass off as irrelevant & incriminating, defendants committed open court contempt
And should be held accountable .

63. Defendants ingenious scheme were devised of a “ bait & switch " consumer deception
Practice the within named defendants utilized to gain an advantage of plaintiff & individuals claim
Ants with like issues. Here, once plaintiff executed his application for disability benefits ,
Defendants berryhil , Barr , and Trump conspired through their interests , standing , and political
Views enticed plaintiff to help defendants commit a crime , by pressuring the plaintiff to attend
The hearing on the 20th of May, 2019 , so defendants conspiring with the independent contractor
Could swindle plaintiff for his benefits in exchange for nothing or a lessor benefit , robbing plaintiff
Of property value with no gun , only the license to do so.

64, Ex. President D.J. Trump either knew and pretended not to be informed of the latent defects
And latent ambiguity in the language and interpretations ; which in the plaintiffs perspective, an
Any reasonable person can only come to the plaintiffs conclusion, should plaintiff be granted

 
Case 1:21-cv-04445-LTS Document 2° Filed 05/14/21 Page 12 of 20

The opportunity to present such facts & evidence before a jury for defendant's product liability
Which injured the plaintiff, Keith S. Morris , through the administration , procedural process, and
The denial of a fair hearing due to the fault of defendants product, which plaintiff owed no duty to
Inherent defects, impression, for which defendants tried to steal the rights to the plaintiff's
Sequence of arrangements .

65. Plaintiffs sequence of events , which fails ta be of importance, or worthy of protection, that
Defendants failed to protect the materiaf variations to enhance defendants concealment of
Infringing upon the plaintiff , using piracy. Not to mention, changing variations , shifts liability;
Which defendants are in charge of controlling through its power .

66, Pandemic unemployment insurance law is violative with the facts that it delays postponing
Time for performance , impose conditions not in the agreement , or what was bargained for ;
Moreover , when a case { like here ) have equitable causes & legal cause of action , plaintiff is
Entitled by the Seventh Amendment of the United States Constitution to have a jury decide the
Legal issues .

67, Defendant's deduction from the facts already admitted , and proven, whether the defendants
Act, or do not act, does not exculpate fability, and for such , plaintiff is entitled to retroactivity on
The facts of the new and reconstructed “ STANDING ENACTED DEFENSE “, Jan. 10th Gov.
Cuomo NYC.

68. The unskilled handling of the plaintiff hearing ( May 20th, 2019, & Nov. 25th, 2020 }, and the
Reiationship shared between the hearing officer’s and the plaintiff, presumes an interest of duty
Owed the plaintiff, considering the circumstances on how that duty is owed /

69. Plaintiff claims the defendant's defective goods ( social security ) , injured the plaintiff
Causing severe gross negligence, and reckless disregard for the plaintiffs substantial rights,
Fed. rules of crim. P. 52 {b) .

70. Defendants committed reversible irregularity where defendants intent were never polled to
The jury , via , written instructions, verbatim , by way of the Judge , or electronic digital data .

71, Plaintiff, Keith S. Morris , states that the above defendants conspired with the named
Defendants to guard in a plot against guilt, based on affiliation , and members of a certain goal &
Interest adverse to the that of the plaintiff. Each defendant knew about the scheme , as well as ,
Each player's role to advance the purpose of the conspiracy.

 

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 13 of 20

72. Plaintiffs declaration of the trial / vocational hearing Judge charged with the transfer of
interest & property rights of the herein plaintiff ; to the defendants for reason unbeknownst to
Plaintiff, with the exception other than to prosecute the co-conspirators & agents .

73. The willful delay of prosecution on the merits encourage the continuing conduct of the
Defendants malpractice encouraging intentional infringement of a patent near its expiration date,
Causing the plaintiff irreparable damages by way of conspiring to shorten plaintiffs patent
effective life

74, Defendants concede nothing in the text of the Patent Act expressly prevent plaintiff ( The
Patentee ) from demanding compensation from each downstream user , or reseller of an article
Embodying plaintiffs invention. The right to exclude 1952 Statute (1) Making without selling or
Using ; (2)Using without making or selling ; or (3) selling without making or using .

75. On the 14th day of March, 2021 , plaintiff would have fost a great deal of money within the
Unemployment insurance benefits , from the first injury , which inflicted assault & battery, by
The defendant Nancy A.Berryhiit by withholding the plaintiffs property benefits for no fault of this
Plaintiff , other than, the inherent defect of the defendants defective goods . As a result of this
Wrong , Plaintiff will be terminated March 14th, 2021 , unless this Court compels the defendants
To release the plaintiffs benefits, which are related to other property interests . Unless this Court
Intervene plaintiff would lose payment from , on or about june / july 2017 until present, plus,
Pandemic unemployment relief money, plus, the temporary transfer assistance disability
Benefits .

76. Defendants principal agents acting on the above defendants behalf , stop claiming plaintiffs
Benefits on plaintiffs original unemployment insurance claim as of the 21th day of March, 2021,
And the cut off date for the origina! bargaining agreement begins March 14th and definitely ends
Aprit 5th, 2021 , As of March 21, 2021 , unemployment insurance claims divisions has implied
That the plaintiff has exhausted his original claim ; however , the defendants’ debt remains un-
Paid on the first claim, and to file a new claim , would forfeit the plaintiff's retrospective benefits
And the reason for the plaintiffs motion to compel .

77. Defendant's original agreement which was bargained for was set at 600.00 doliars ;
Thereafter , 400.00 dollars, and last , but not part of the agreement , last minute 300.00 dollars.
Plaintiff object to the loss of this 300.00 dollars that would decrease the plaintiffs damages via
300.00 Dollars.

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 14 of 20

78. On or about May 23 , 2017 , plaintiff received notification from one Neda Cho of the Depart.
Of consumer affairs, regarding the plaintiffs denied application to renew the plaintiffs towing
License , application license number # 6835-2017. Without the plaintiff towing license it was very
Difficult to maintain a steady income , as well as , made it almost impossible to have
Unrestricted Work . License is the prerequisite to towing in NYC .

79. Although the defendants & their acting agents denied the plaintiff the right to participate in
Their towing program , defendants & their agents acted with wilful intent to harm plaintiff & his
Towing business ; thereafter , impeding the plaintiffs New York State’s inspection license on or
About the 18th of March , 2021 . All are essential ingredients fo maintain income & operate
Driven vehicles , and the plaintiff's livelihood .

80. Defendants have manufactured new reconstructed law pertaining to pandemic
Unemployment insurance assistance program , which were enacted in part to the Plaintiffs
Complaint for disability unemployment benefits ; although the plaintiff's claim existed before ihe
New changes of law , the previous statutes & provisions for the change laws should be applied ,
Because to manufacture laws unconstitutional to the plaintiff's rights would be unconstitutional .

81, Defendants and their agents have not returned plaintiffs fingerprinting fee ; nor plaintiffs
Renewal fee , from then Oct 31st,2016,to date . ($ 20.00}. Defendants actions damage the
Plaintiff's business reputation , via , slandering the plaintiff because he had served time & were a
Felon ; via , accusing the plaintiff of credit card fraud , with the intent to defraud his customer’s
Damaged the plaintiffs business , where as projected clients would be reluctant to utilize the
Service of an alleged & accused thief .

82. Defendants & their agents wrongfully levy taxes on the piaintiffs business affairs accusing
Plaintiff of owing the internal revenue affairs , and selling plaintiff's debt to friendly creditors , with
The intent to cheat the plaintiff ; via , giving plaintiffs creditor's extra money .

83. Plaintiff states that the defendant discharged the legal duty owed the plaintiff because of the
Defective product distribution of the defendant's liability for issuing defective goods .

84. Plaintiff states that the defendants & their principal agents joint venture in risk sharing ; as
Well as time sharing , which is the gist of the privacy viclation for which plaintiff brings his
Complaint .

85. Plaintiff has been prejudiced in a way ; whereas , plaintiff is restricted to piece meal proof
Because of the panoply of evidence which were deprived the plaintiff to offer as indisputable
Facts , and graphic evidence , changing the outcome of the case .

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 15 of 20

86. Defendants and their principal agents actions created negative publicity which impacted the
Plaintiffs business performance ruining the plaintiffs business , and substantially hurting his
Reputation as a respectable businessman .

87. Defendants and their principal agents sought for two years to confiscate the plaintiff's driver
Licenses ; towing licenses , and New York State inspection licenses . Defendants fed a
Smearing campaign against plaintiff , as weil as , the plaintiff's 35,000. Per year business &
Earnt income of approximately 1500.00 Per week .; as well as, approximately 1500 every 3mih
To the irs .

88. Defendant's principal agents placed false information upon the plaintiffs 35,000.00 annually
Towing business “ Paladino Cash Tow Rescue, Inc. “; via , associating the plaintiff place of
Business with credit card fraud because plaintiff served time in prison , and wrongfully accusing
The plaintiff of , or implying , stealing customers credit identification because the plaintiff served
Time is damaging , and causes a negative impact whereas individuals clients are reluctant to do
Business with the plaintiff . Defendants disclosure of private litigated facts , to public disclosure
Without the consent of the plaintiff , and should have been protected as a privacy right .

89. Plaintiff have reason to believe that his legal work product has been plagiarized while the
Contents of his complaint were idley awaiting the return to normalcy after the pandemic , the
Work product of plaintiffs lied dormant in the Attorney General's office for approximately two
Days before plaintiffs injunction were granted , and months before like impressions surfaced
With facebook & google & twitter .

90. The gist of plaintiff's complaint is brought for the wrongful monopoly the Social Security’s
Office conducted with their unclear , ambiguous manner since injurious misrepresentations
Constitute fraud , such as, defendants vocational hearing after the granting of a disability letter.

91. Ex president trump as commander in chief of the United States failed to protect the pubiic at
Large , and plaintiff within the defendants territory from the bare minimum protection within
Defendants institution , i.e., Social Security Administration “ Vocational Hearing “.

92. Defendant Andrew Saul, the commissioner of Social Security Administration, was aware of
The expected dangers within his institution or should have been aware of the preventive dangers
Within his agency , as the commissioner in charge of Social Security.

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 16 of 20

93. Approximately 4 years ago when Nancy A. Berryhill were the acting commissioner Ms.
Berryhill had the acting authority to ensure her agency { social security } coordination across all
Federal agencies such as social security responsible for the public welfare, and a range of other
Natural disaster risk, that would otherwise harm it's citizens if preventive measures are not
Taken in advance .

94. Defendants exposed plaintiff to foreseeable dangers that could have been prevented Had
Defendants landlord took the minimum steps of ensuring that defendants utilized the premises
For which the premise were rented / leased , and piaintiff states that since defendants landlord
Or the unknown owner of the buiiding & it's insurance carrier did not ensure defendants had the
Proper coverage for the business that defendants were conducting ; then , the owner of the
Building should pay plaintiff for the pain & suffering that was intentionally inflicted upon the
Plaintiff .

95. Plaintiffs have an undisclosed amount of debt that defendants are responsible For , by
charging late fees , causing the plaintiff to default intentionally on loans & credit that were Within
defendants transition of power . Plaintiffs last known amount owed was $ 11,000.

96. Defendants discriminated against the plaintiff who defendants knew were disabled but failed
To do anything to assist him at the vocational hearing , when they knew there was a danger to
Be expected , nor could defendants protect the plaintiff from the foreseeable hazard that awaited
Plaintiff .

97.Defendants conspired with the Department of labor ; Social Security Administration ;Welfare ;
And the Unemployment insurance agency deprives the plaintiff of the sequence of events which
Tends to alter liability for defendants failure to provide the plaintiff with benefits, or issuance of
Defective goods .

98. Defendants & principal agents conspired with the department of consumer affairs to
Confiscate the plaintiffs towing license , department of consumer affairs harassed the plaintiff
Several times concerning license privilege investigations , defendants intimidated the plaintiff
With the threat of losing his towing license , and coerced plaintiff to DCA hearings that pried to
Into the plaintiff's private life & business .

99. Defendants and their principal agents adarmanily make the futile objection that the public
Services of each individual government agency , could be divorced / or separated from the
Proper function of a democratic government ; this the plaintiff claims is impossible if in the
Constitution of the United States government is to protect it citizens from crucial & unusual

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 17 of 20

Punishment .

100. Defendants & their principal agents concealed the gist of their scheme through ingenious
Ways that camouflage the defendants true intent , i.¢., the suppression of legal representation
For valid claims that would otherwise succeed with representation , that otherwise fail without
Legal counsel because the plaintiff is financially disadvantaged. Defendants failed to provide
Disclosure that defendants are responsible for providing counsel for benefits for which the
Plaintiff already paid taxes. Nevertheless , plaintiff states that claimant's are to seek & obtain
Their own counsel , when it's the defendant's obligation to provide effective assistance , and not
The plaintiffs whom the defendant's so artfully shifts the burden .

101. Plaintiff respectfully requested that this Court Compel the insurance carrier of the defendant
Social Security Administration on the 20th day of May , 2019 , located at 26 Federal plaza ,
NYC.As well as the owner of the building , the insurance contract shared between the
Defendants & the owner of the property located at 26 Federal Plaza , New York City 10007.

102. Plaintiff compel this Court for the hearing magistrate contract , or the independent
Contractor’s agreement between the social security agency & the contracting agent of record
For the purchase sale on May 20th, 2019 , and the independent contractor’s agreement of the
Hearing hed on the 25th of November , 2020 . before { A.L.J.} MS.OLUWATO AKINROLABU ,
Via phone - call .

103. Defendants failure to act ; or its deliberate intent to ignore ; to protect the privacy rights of
The plaintiff not yet before or fully exposed to the public, defendants knew or had reason to
Believe that had defendants or their agents intervened / obstructed in the justice practice defend
Ants would not have been able to reach the conclusion the hearing officer reached , considering,
The plaintiff's disability letter. Defendants had reason to believe should they not consider plaintiff
Letter defendants could deny the plaintiffs claim , causing severe impact to injury .

104, Defendants actions were in no way beneficial or profitable to society or the population at
Large because it failed to protect its citizens as a prerequisite to government governing capacity,
Defendants inaction is futile & is not an option for the protection of society & civil obedience .
Government's obligation is to serve & protect its citizens for the paid tax protection .

105. Donald J. Trump scandalously announced the sale / purchase of “ Consumer Finance
Protection Bureau " in Forbes ; June 30th, 2020 , defendant trump mimicked the public
Announcement “ in plain sight “ that the defendant intended to misrepresent to the people of the
Public, which defendants are meant to serve and protect, not abuse . However , because of the
Defendant's action which implied , retaliation & dismantlement of the { DFPB } because the

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 18 of 20

Avenue plaintiff had to travel . Defendants made the plaintiff suffer with pain every turn , or just to
Move forward .

106. Defendants & principal agents obstructed justice by way of influencing the decision making
Process ; via , of paying the hearing officer a commission fee for the record purchase , and the
Discharge of the hearing judges’ duties , which included a decision in favor of the plaintiff's pain
& Suffering , and a decision adverse to the hearing officer's conflict of interest against the weight
Of the evidence . Especially , since the hearing officer received a gratuity to perform the specific
Service complain of in this suit , and which plaintiff request that this Court intervene on the
Plaintiff's behalf ; now , since to date , defendants obligation goes unperformed , and piaintiff
Request that this Court compel defendants to perform their obligated duties rather than the
Obstruction of governmental administration the defendants have conducted for the past 4 years.

107. Defendants Barr ; Saul ; Berryhill ; and Trump along with other unknown principal
Coconspirators knew about the hazardous traps within the interior of the vocational hearing ,
And failed to take measures to prevent harm as a safety prevention mechanism ; however ,
Defendants named ahove knew of the traps ; hidden dangers { in plain sight}; such as , hired
Licenses to revoke , in return for a commission fee , ( the commission fee which plaintiff
Respectfully request this Court compel as proof of amount paid Ms. Fuller , or anything given
Ms. Fuller of vaiue in return for conducting her service May 20th, 2019 , at 26 federal plaza
NYC. 10007 . Model Penal Code section 242 .

108. Defendants named above knew of the felony that was committed daily on an everyday
Basis violating individual applicants by way of stripping applicants of their rights to effective
Counsel , and concealing the fact that defendant's are too pay the attorney’s fee ; not allowing
Potential applicants of their rights toc challenge the conduct ; via , standing . Defendants failed
To inform plaintiff of this strategic defense upon informing plaintiff of his rights to appeal! ; more
Over , the above named defendants failed to disclose the facts to the public , as acting officials .
Have no active agreement outside of the defendants contractual agreement F.LC,A.

109, Defendants shared a silent risk with individual co-conspirators to place applicants at a
Disadvantage , without a fair chance tco bite the apple . Defendants have as of yet , informed
The public, what defendants have allowed ; although , defendant Trump has delivered a distorted
Version of events , by way of , publishing the Forbes stone ad .The true facts have been mis-
Represented to the public , and to further misrepresent the facts to the public defendant Donald
Trump dismantled the elected remedy plaintiff had the option to execute his complaint DFPB .
Which the plaintiff implied as intimidating & a form of retaliation for bringing this suit , and should
Be considered a continuing act, in need of an protection order from this Courthouse .

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 19 of 20

110. Plaintiff respectfully request a reversal modification of judgment & the opinion explained in
Layman terms so the plaintiff can understand judgement because it has yet to be explained to
The plaintiff ; how the defendants were able to magically circumvent defendants impermissible
Interference with the jury selection function , which violates the plaintiffs right to due process ; to
Wit : the hearing officer's commission fee . ( conflicting interests ) .

111. Not only has the plaintiff's prize possession shows the impression of the new revived
Privacy rights , that were exploited & robbed of the monopoly of plaintiffs production works .
Undermining the plaintiffs worth & belittling the plaintiffs creation .

112. Plaintiff compel defendants and their agents for tending to disappear for questioning , and
Leave the question unanswered ; why social security administration always commit the
Disappearing act during the vocational hearing , and never has to answer to the hearing that
is being conducted in the absence of the defendants , i.e., like a trusted official is in charge of
Defendant's ( social security admin.) acting authority , and were implied to be such by the
Plaintiff .

113. The working group comprised of representatives from ten cabinet departments & 3 other
Agencies engaged in the collection or use of federal race & ethnicity data for purpose of
transparency & civil enforcement of federal programs such as social security program , failed to
Comprise this discriminating information since 1997 , which may have prevented the bias
Approach the defendants choose to distort the relationship shared between the piaintiff & the
Risk , exposure to liability , selective discrimination , and the defendants systematic bias need
To be considered .

114. The internal validity of a study depends greatly on the extent to which biases have been
Accounted for and necessary steps taken to diminish their impact ; piaintiff states bias as the
Primary reason & conflicting interests on behaif of defendants resulted in the piaintiff's
Conclusion . True association between exposure & outcome .

115. Confounding factors here mask / conceal defendant’s intent & association for the failure to
Disclose the insurance company responsibie for the payment of the breach upon the premises ;
Which faisely but truly impiy defendants affiliation with its insurer for some unknown interest of
Value which ort to be considered .

116. Representation is but one confounding factor within the plaintiffs complaint which
Unbalance the scale as a disadvantage to the plaintiff in an intellectual debate of the mind & the
Casual nexus which link between treatment & the outcome , unless appropriate methods of
Supervision by this Courthouse are adjusted for the effect of confounding variables .

 
Case 1:21-cv-04445-LTS Document 2 Filed 05/14/21 Page 20 of 20

117. Defendants & their agents unequal distribution of social security benefits between
Treatment groups , such as , ex-cons ; homeiess ; and mentally il , discriminates against the
Plaintiff and possess abstract value , in defendants’ inaction / bias to act on behalf of plaintiff ;
Defendants inaction & abandonment of an obligated duty to uphold the law whether in the
interest of defendants , or the plaintiff , defendants owed plaintiff a duty to act in the best
interests of the plaintiff without being unfair .

118, Although defendants failed to act , defendants do not deny the relationship between the
Cost & plaintiffs benefits ( value ) .

119. Plaintiff reiterates should the land or property ordered sold should bring in less than the
Juries settled judgment , in absence of the piaintiff , plaintiff requests this Court’s request for
Permission to pursue the difference in the jury amount .

120. Citation by publication ; DFPB ; Forbes June 30, 2020 ; via , Kelly A. Smith ; BBC news ;
November 30th, 2021 ; plaintiff states & reallege that defendants conspired to deny , deprive ,
Plaintiff of personal privacy rights .

121. Defendant's acts are not only offensive but are biased in that they prejudice the plaintiff
With respect to the evidence ; which defendants failed to disclose , and the plaintiff's requests to
Compei have gone unheard , plaintiff case will be compromised by way of the record , and not
Via panoply of evidence . Which is the defendants strategic way of delaying & iosing information

That is incriminating to the defendants innocents. Here , appeal is direct & collateral .

122. Defendants that are no longer in office should be service by way of public citation ; via ,
Newspaper selected by this Court to be circulated publicly ; to wit: W. Barr , A.G.; M. Pompeio
A. Acosta ; Donald J. Trump ; principal co-conspirator’s that had personal involvement , or
Information that sharpens the ensight of what's being exploited .

123. Respondents acting in concert with the Department of Labor ; Office of Temporary
Disability ; Unemployment Insurance ; Depariment of Consumer Affairs : Social Security
Administration ; and unknown others conspired & collaborated with unknown principal agents
Acting to restrict the plaintiffs appeal by laches , statute of limitations , duress , coercion ; mis-
Representation ; fraud ; impaired the plaintiffs credit & business reputation .

124. Respondent's deliberately & intentionally unjustifiably restrained the plaintiff fram enjoyment
Of benefits & interests shared by defendants , the plaintiff in tum feel isolated , secluded , and
Trapped because of respandenis meddling with the plaintiffs free will te mingle with whom the
Plaintiff may .

 
 
  

Karns, Meeks
50 Patroinve re. (Ft

New eee , NS, [0038S

 
